Title: From Thomas Jefferson to St. George Tucker, 3 June 1801
From: Jefferson, Thomas
To: Tucker, St. George


               
                  Dear Sir
                  Washington June 3. 1801
               
               Your favor of May 25. came safely to hand. I ought not to be surprised at any shape which calumny can assume. yet I confess I was at the one mentioned by you to be in circulation. I thought my age, & ordinary demeanor would have prevented any suggestions in that form, from the improbability of their obtaining belief. the persons alluded to, staid a few days, till they could procure & furnish a house, wherein they have now been living for some time. I believe all the persons concerned are too conscious of innocence to feel the slander.
               I was in hopes that, being so near as in Alexandria, your curiosity would have brought you to this place. it is really a pleasant country residence, with an excellent society & quite enough of it. it is in the stile of a good country neighborhood. they are building very rapidly, & certain measures we have been able to adopt, are likely to give a confidence very friendly to the growth of the place.
               Accept assurances of my perfect esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            